              Case 2:18-cr-00422-SMB Document 751 Filed 09/30/19 Page 1 of 2




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 4
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6

 7   Attorneys for Defendant Michael Lacey

 8                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
 9

10   United States of America,                            NO. CR-18-00422-PHX-SMB
11                            Plaintiff,                  DEFENDANT MICHAEL LACEY’S
12   vs.                                                  NOTICE OF JOINDER IN
                                                          DEFENDANT BRUNST’S MOTION
13   Michael Lacey, et al.,                               TO DISMISS INDICTMENT BASED
                                                          ON FAILURE TO ALLEGE
14
                         Defendants.                      NECESSARY ELEMENTS OF THE
15                                                        TRAVEL ACT (Doc. No. 746)

16

17
             Defendant Michael Lacey, by and through undersigned counsel, joins in Defendant Brunst’s
18
     Motion to Dismiss Indictment Based on Failure to Allege Necessary Elements of the Travel Act
19
     (Doc. No. 746). Defendant Lacey agrees with the statements made in Brunst’s Motion to Dismiss
20
     and adopts the positions set forth in the Motion as if fully set forth herein.
21

22           RESPECTFULLY SUBMITTED this 30th day of September, 2019,
23
                                             /s/    Paul J. Cambria, Jr.
24                                                  LIPSITZ GREEN SCIME CAMBRIA LLP
25                                                  Attorneys for Defendant Michael Lacey

26

27

28
              Case 2:18-cr-00422-SMB Document 751 Filed 09/30/19 Page 2 of 2



                                     CERTIFICATE OF SERVICE
 1

 2

 3   On September 30, 2019, a PDF version of this document was filed with Clerk of the Court using the
     CM/ECF System for filing and for Transmittal Of a Notice of Electronic Filing to the
 4
     Following CM/ECF registrants:
 5

 6
                                     Kevin Rapp, kevin.rapp@usdoj.gov
 7
                               Reginald Jones, reginald.jones4@usdoj.gov
 8
                                Peter Kozinets, peter.kozinets@usdoj.gov
 9                                John Kucera, john.kucera@usdoj.gov
10                         Margaret Perlmeter, margaret.perlmeter@usdoj.gov
11                                Patrick Reid, Patrick.Reid@usdoj.gov
12                              Andrew Stone, andrew.stone@usdoj.gov
13                              Amanda Wick, Amanda.Wick@usdoj.gov

14
     By: s/ Kristina Drewery
15

16

17

18

19

20

21

22

23

24

25

26

27

28
